DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 2, 12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite a limitation that when a calibration component is unavailable to calibrate a driver a parameter is selected based in part on the temperature of the device and then the driver transmits the parameter just selected.  It is unclear how a driver can be calibrated to transmit a parameter when the calibration component is unavailable to calibrate the driver with the parameter to transmit.  Examiner requests appropriate correction/clarification.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 3, 8, 12, 13, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US Publication Number 2020/0343245, hereinafter “Yamazaki”) in view of Grunzke (US Publication Number 2014/0067292).

6.	As per claim 2, Yamazaki teaches a device (memory 100, figure 1, paragraph 90), comprising: receiving an indication that a calibration component for a driver of a data channel is unavailable (based on claim language of selecting a based in the claim is interpreted as either temperature or unavailability) to calibrate the driver; selecting, a value for a parameter of the driver  (driver circuit corresponding to the temperature data, paragraph 26) that is based at least in part on a temperature of the device (temperature sensor of the memory device, 52, figure 6 a-b); and transmitting, by the driver (paragraphs 156 and 192 driver handling the potentials output) using the value for the parameter of the driver (the output of the driver is the operation, in the potentials, paragraph 207), a signal over the data channel, wherein the driver uses the value for the parameter based at least in part on the calibration component being unavailable (paragraph 87, data signal transmitted, additionally claims 1 – 4 concisely disclose the works of the prior art).  
Yamazaki does not appear to explicitly disclose receiving the indication that the calibration component is unavailable to calibrate the driver.
However, Grunzke receiving the indication that the calibration component is unavailable to calibrate the driver (paragraph 43, identifies if the calibration operation is not sequentially performed, which is seen to be unavailable for the period given).  
	Yamazaki and Grunzke are analogous art because they are from the same field of endeavor of memory driver handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamazaki and Grunzke before him or her, to modify the driver configuration of Yamazaki to include the timing mechanism of Grunzke because it would enhance latency issues in the memory device.
One of ordinary skill would be motivated to make such modification in order to reduce latency in the memory system to enhance performance (paragraphs 5 and 43) Therefore, it would have been obvious to combine Grunzke with Yamazaki to obtain the invention as specified in the instant claims.
7.	As per claim 12, Yamazaki teaches an apparatus, comprising: a calibration component configured to calibrate a driver circuit, paragraph 26)  that is coupled with a data channel (memory 100, figure 1, paragraph 90); circuitry coupled with the calibration component and configured to: receive an indication (paragraphs 156 and 192 driver handling the potentials output availability in the system is seen to represent the ability to be calibrated according to the potentials) that the calibration component is unavailable to calibrate the driver; and select (201, figure 1, memory cell array), based at least in part on the calibration component being unavailable, a value for a parameter of the driver based at least in part on a temperature of the apparatus (temperature sensor of the memory device, 52, figure 6 a-b which is routed with the potential circuit utilized in driving various signals); and the driver configured to use the value for the parameter (paragraph 160, temperature sensor handles the temperature data) of the driver for transmission of a signal over the data channel  (the output of the driver is the operation, in the potentials, paragraph 207) based at least in part on receipt of the value from the circuitry paragraph 87, data signal transmitted, additionally claims 1 – 4 concisely disclose the works of the prior art).  
Yamazaki does not appear to explicitly disclose receiving the indication that the calibration component is unavailable to calibrate the driver.
However, Grunzke receiving the indication that the calibration component is unavailable to calibrate the driver (paragraph 43, identifies if the calibration operation is not sequentially performed, which is seen to be unavailable for the period given).  
	Yamazaki and Grunzke are analogous art because they are from the same field of endeavor of memory driver handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamazaki and Grunzke before him or her, to modify the driver configuration of Yamazaki to include the timing mechanism of Grunzke because it would enhance latency issues in the memory device.
One of ordinary skill would be motivated to make such modification in order to reduce latency in the memory system to enhance performance (paragraphs 5 and 43) Therefore, it would have been obvious to combine Grunzke with Yamazaki to obtain the invention as specified in the instant claims.

8.	As per claim 19, Yamazaki teaches an apparatus, comprising: a driver (driver circuit, paragraph 26) coupled with a data channel memory 100, figure 1, paragraph 90); and a controller coupled with the driver and configured to cause the apparatus to: receive an indication that a calibration component for the driver is unavailable to calibrate the driver; select (201, figure 1, memory cell array), in response to receiving the indication that the calibration component is unavailable to calibrate the driver (paragraphs 156 and 192 driver handling the potentials output availability in the system is seen to represent the ability to be calibrated according to the potentials), a value for a parameter of the driver that is based at least in part on a temperature of the apparatus (temperature sensor of the memory device, 52, figure 6 a-b which is routed with the potential circuit utilized in driving various signals); and transmit, by the driver using the value for the parameter, a signal over the data channel, wherein the driver uses the value for the parameter (paragraph 87, data signal transmitted, additionally claims 1 – 4 concisely disclose the works of the prior art).
Yamazaki does not appear to explicitly disclose receiving the indication that the calibration component is unavailable to calibrate the driver.
However, Grunzke receiving the indication that the calibration component is unavailable to calibrate the driver (paragraph 43, identifies if the calibration operation is not sequentially performed, which is seen to be unavailable for the period given).  
	Yamazaki and Grunzke are analogous art because they are from the same field of endeavor of memory driver handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamazaki and Grunzke before him or her, to modify the driver configuration of Yamazaki to include the timing mechanism of Grunzke because it would enhance latency issues in the memory device.
One of ordinary skill would be motivated to make such modification in order to reduce latency in the memory system to enhance performance (paragraphs 5 and 43) Therefore, it would have been obvious to combine Grunzke with Yamazaki to obtain the invention as specified in the instant claims.
 least in part on the calibration component being unavailable.  

9.	Yamazaki modified by the teachings of Grunzke as seen in claim 1 above, as per claims 3 and 20 , Grunzke teaches wherein selecting comprises: selecting the value from a plurality of values (trim values used calibration operation, paragraphs 38 and 39)  each associated with a different temperature range (paragraph 47, temperature change calibration).

10.	Yamazaki modified by the teachings of Grunzke as seen in claim 1 above, as per claim 8, Grunzke teaches further comprising: determining the temperature of the device based at least in part on receiving the indication that the calibration component is unavailable for calibrating the driver (paragraph 161, generating temperature-based potential).

11.	Yamazaki modified by the teachings of Grunzke as seen in claim 1 above, as per claim 1313, Grunzke teaches wherein the circuitry comprises: a first component configured to: receive an indication of the temperature; and select the value from a plurality of values for the parameter based at least in part on the temperature (paragraph 43, identifies if the calibration operation is not sequentially performed, which is seen to be unavailable for the period given).

12.	Yamazaki modified by the teachings of Grunzke as seen in claim 12 above, as per claim 1615, Yamazaki teaches wherein the circuitry is configured to: receive an indication of the temperature from a temperature component (temperature ranges, paragraph 263).

13.	Yamazaki modified by the teachings of Grunzke as seen in claim 12 above, as per claim 1815, Yamazaki teaches, wherein the second multiplexer comprises: an output terminal coupled with the driver (140, output circuit figure 1, paragraph 85).  


Allowable Subject Matter
14.	Claims 4, 5, 6, 7, 9, 10, 11, 14, 15, 17, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan/Mayer/Pinilla teach elements of temperature handling for a device a driver parameter calibration therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184